Title: To Thomas Jefferson from Louis of Parma, 30 March 1798
From: Louis of Parma
To: Jefferson, Thomas


          
            Sir
            Aranjuez the 30. March. 1798.
          
          I received about two months ago yours dated the 23d. of May 1797. I pray you to be well persuaded of my greatefull acknowledgement, and for the many other motives I am so much indebted to you for. In the first place, for the complaisance and great pains you were pleased to take to procure means of gratifying my desire, afterwards for the just picture you make of the state of things and persons, and for the good advices and councils which you give me on the subject with the same interest as if it had personally regarded you. In short, for the huge tusk of the mammoth which I received and a very estimable piece for its rarity; it is still more so for me; being a remembrance of your politeness, and complaisance; the sight of that enormous tusk augmented my desire of reading the account of that animal which make an article worthy of being inserted in a volume of your philosophical transactions which you promise me that did not yet come to hand, but I expect it with impatience.
          I see what you say concerning Mr. Peale, and that his situation must certainly produce the effect of which you have informed me, and would distress me much on considering the great distance there is between us, and especially having no constant of fixed intercourse between the two countries.
          It would be necessary that my correspondent ran with the expences of hunting, preparation, shipping of what he would send me here, and that of my side I should correspond with all his demands, provided that neither accompts nor money should from one another &c. which would  be very incomodious. It appears to me to be very difficult, or almost impossible that a person in Mr. Peales’s situation would aggree to such proposals without funds. Further, if his commerce be supported by other schemes, exclusive of his foundness for natural history, that is to say when interest interfares without which it is impossible he can subsist, as the expences cannot absolutely be balanced or equalled but by mutual returns which would give room to lawsuits and finish a commercial correspondence in a rupture. I doubt that Mr. Peale would be content with that, if however he did accept the commission, I send you a list of some articles of the animal kingdom, which I wished for, to give them to Mr. Peale, or to the person that would take upon him the obligation with the above mentioned conditions.
          As to the mineral kingdom I will remit another list in case the negociation can be established. As to the vegetable kingdom, though I think that Mr. Bartram could be very useful, I cannot enter upon that negociation not having as yet formed a real botanic garden.
          I must also prevent you, that if by chance the correspondence be established, any thing Mr. Peale, or any other should send me; 1st. I desire it to be well packed up: 2d. that it is to be shipped on board a vessel bound directly to some port of Spain: 3d. that the bale or case be addressed to me with the following directions.
          A. S. A. S.El Señor Infanta Principe de ParmaMadrid.
          with a letter for me to the same address: 4th. that the master of the vessel instantly gives part to the director of the Exchequer in the same port, and he remits the box, and letter to me at Madrid. I pray also you to tell my correspondent (if he be there) to send with the list of what he intends, his address.
          I am at this moment ashamed of having so much encroached upon your civility, I beg then of you to pardon me, and to be perfectly assured that I wish for every occasion of being useful to you in any thing, and to give, you a proof of the acknowledgement, and perfect esteem with which I am
          Sir Your most affec,te. humble Servt.
          
            Louis prince of parma
          
          
            P.S. The adjoined list is a little too, but this is in order not to repeat it offen, and for the greater facility, and commodiousness of my correspondent, if it should be established.
          
        